 



Exhibit 10.3
GLOBAL EMPLOYMENT HOLDINGS, INC.
JOINDER AGREEMENT
          This Joinder Agreement to the Notes Securities Purchase Agreement
(“Joinder Agreement”), dated as of March 31, 2006 (the “Securities Purchase
Agreement”), by and among Global Employment Solutions, Inc. (the “Company”) and
the investors identified on the Schedule of Buyers attached thereto (the
“Buyers”), is entered into as of March 31, 2006 by Global Employment Holdings,
Inc. (“Holdings”), a Delaware corporation. Capitalized terms used but not
otherwise defined herein shall have the meanings set forth in the Securities
Purchase Agreement.
          Holdings hereby represents, warrants, and certifies to, and agrees
with, the Buyers as follows:

  1.   Each of the representations and warranties set forth in Section 3 of the
Securities Purchase Agreement are as of the date hereof hereby true and correct
as if each reference to the Company contained in such representations and
warranties was a reference to Holdings.     2.   Holdings hereby assumes all
covenants and obligations of the Company set forth in the Securities Purchase
Agreement (including, without limitation, all indemnification obligations) as if
each obligation of the Company and each reference thereto contained elsewhere in
the Securities Purchase Agreement was an obligation of and a reference to
Holdings.     3.   In addition, Holdings represents and warrants to each of the
Buyers that:

          A. Authorization; Enforcement; Validity. Holdings has the requisite
power and authority to enter into and perform its obligations under this Joinder
Agreement and the Transaction Documents to which it is a party and to issue the
Securities in accordance with the terms thereof. The execution and delivery of
the Transaction Documents by Holdings and the consummation by Holdings of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Notes and the Warrants, the reservation for issuance and the
issuance of the Conversion Shares issuable upon conversion of the Notes, the
reservation for issuance and issuance of Warrant Shares issuable upon exercise
of the Warrants, and the granting of a security interest in the Collateral (as
defined in the Security Documents) have been duly authorized by Holdings’ Board
of Directors and (other than (i) the filing of appropriate UCC financing
statements with the appropriate states and other authorities pursuant to the
Pledge Agreement and the Security Agreement, and (ii) the Current Report on Form
8-K required to be filed after Closing by Holdings pursuant to Section 4(h) of
the Securities Purchase Agreement, the Form D filing required to be made
following the Closing by Holdings with the SEC and the registration statement
and related state filings required by the Registration Rights Agreement, no

 



--------------------------------------------------------------------------------



 



further filing, consent, or authorization is required by Holdings, its Board of
Directors or its stockholders. This Joinder Agreement and the Transaction
Documents to which Holdings is a party have been duly executed and delivered by
Holdings, and constitute the legal, valid and binding obligations of Holdings,
enforceable against Holdings in accordance with their respective terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
          B. Issuance of Securities. The issuance of the Notes and the Warrants
are duly authorized and are free from all taxes, liens and charges with respect
to the issue thereof. As of the Closing, a number of shares of Common Stock
shall have been duly authorized and reserved for issuance which equals 130% of
the maximum number of shares Common Stock issuable upon conversion of the Notes
and issuable upon exercise of the Warrants. Upon issuance or conversion in
accordance with the Notes or exercise in accordance with the Warrants, as the
case may be, the Conversion Shares and the Warrant Shares, respectively, will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.
The offer and issuance by Holdings of the Securities is exempt from registration
under the 1933 Act.
          C. No Conflicts. The execution, delivery and performance of this
Joinder Agreement and the Transaction Documents to which it is a party by
Holdings and the consummation by Holdings of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the Notes and
the Warrants, the granting of a security interest in the Collateral (as defined
in the Security Documents) and reservation for issuance and issuance of the
Conversion Shares and the Warrant Shares) will not (i) result in a violation of
any certificate of incorporation, certificate of formation, any certificate of
designations or other constituent documents of Holdings or any of its
Subsidiaries, any capital stock of Holdings or any of its Subsidiaries or bylaws
of Holdings or any of its Subsidiaries or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
Holdings or any of its Subsidiaries is a party, or (iii) result in a violation
of any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
market or automated quotation system upon which the common equity of Holdings is
listed or quoted) that are applicable to Holdings or any of its Subsidiaries or
by which any property or asset of Holdings or any of its Subsidiaries is bound
or affected.
          D. Consents. Holdings is not required to obtain any consent,
authorization or order of, or make any filing (other than (i) the filing of
appropriate UCC financing statements with the appropriate states and other
authorities pursuant to the Pledge Agreement and the Security Agreement, and
(ii) the filing with the SEC of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement) or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof. All

2



--------------------------------------------------------------------------------



 




consents, authorizations, orders, filings and registrations that Holdings is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the Closing Date, and Holdings and its Subsidiaries are
unaware of any facts or circumstances which might prevent Holdings from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence.
          E. Dilutive Effect. Holdings understands and acknowledges that the
number of Conversion Shares issuable upon conversion of the Notes and the
Warrant Shares issuable upon exercise of the Warrants will increase in certain
circumstances. Holdings further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Notes in accordance with the Securities
Purchase Agreement and the Notes and its obligation to issue the Warrant Shares
upon exercise of the Warrants in accordance with the Securities Purchase
Agreement and the Warrants is, in each case, absolute and unconditional
regardless of the dilutive effect, which may be substantial, that such issuance
may have on the ownership interests of other stockholders of Holdings.
          F. Application of Takeover Protections; Rights Agreement. Holdings and
its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under Holdings’s Certificate of Incorporation, as
amended and restated and in effect on the date hereof (the “Certificate of
Incorporation”) or the laws of the jurisdiction of its formation or otherwise
which is or could become applicable to any Buyer as a result of the transactions
contemplated by the Securities Purchase Agreement, including, without
limitation, Holdings’s issuance of the Securities and any Buyer’s ownership of
the Securities. Holdings has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of Holdings.
          G. SEC Documents; Financial Statements. Since January 19, 2006,
Holdings has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”). Holdings has delivered to the Buyers or their respective
representatives true, correct and complete copies of the SEC Documents not
available on the EDGAR system. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
Holdings included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles
consistently applied (“GAAP”), during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude

3



--------------------------------------------------------------------------------



 



footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of Holdings as of the dates thereof and
the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of Holdings to the
Buyers that is not included in the SEC Documents, including, without limitation,
information referred to in Section 2(d) of the Securities Purchase Agreement,
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.
          H. Conduct of Business; Regulatory Permits. Neither Holdings nor its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation or Bylaws or their organizational charter or certificate of
incorporation or bylaws, respectively. Neither Holdings nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to Holdings or its Subsidiaries, and
neither Holdings nor any of its Subsidiaries will conduct its business in
violation of any of the foregoing, except for possible violations which would
not, individually or in the aggregate, have a Material Adverse Effect. Holdings
and its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither Holdings nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
          I. Sarbanes-Oxley Act. Holdings is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof, except where
such noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.
          J. Equity Capitalization. As of the date hereof and prior to issuance
of the Securities and the closing of the transactions contemplated by the Other
Financing: (i) the authorized capital stock of Holdings consists of
(a) 75,000,000 shares of Common Stock, $.0001 par value per share, of which
180,927.835 are issued and outstanding, and (b) 10,000,000 shares of preferred
stock, $.0001 par value per share, none of which is issued and outstanding or
reserved for issuance; (ii) there are no shares reserved for issuance pursuant
to any stock option and purchase plans and no shares are reserved for issuance
pursuant to securities (other than the Notes, the Warrants and the Preferred
Equity and warrants issued as part of the Other Financing) exercisable or
exchangeable for, or convertible into, shares of Common Stock; (iii) all of the
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and nonassessable; (iv) none of Holdings’s share capital is subject
to preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by Holdings; (v) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any share capital of Holdings or any of its Subsidiaries,
or contracts, commitments, understandings or arrangements by which Holdings or
any of its Subsidiaries is or may become bound to issue additional share capital
of Holdings or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or

4



--------------------------------------------------------------------------------



 




securities or rights convertible into, or exercisable or exchangeable for, any
share capital of Holdings or any of its Subsidiaries; (vi) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of Holdings
or any of its Subsidiaries or by which Holdings or any of its Subsidiaries is or
may become bound (other than the Senior Indebtedness and Permitted
Indebtedness); (vii) there are no financing statements securing obligations in
any material amounts, either singly or in the aggregate, filed in connection
with Holdings other than in connection with the Senior Indebtedness;
(viii) there are no agreements or arrangements under which Holdings or any of
its Subsidiaries is obligated to register the sale of any of their securities
under the 1933 Act; (ix) there are no outstanding securities or instruments of
Holdings or any of its Subsidiaries that contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which Holdings or any of its Subsidiaries is or may become bound
to redeem a security of Holdings or any of its Subsidiaries; (x) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities; (xi) Holdings does not have
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement; and (xii) Holdings and its Subsidiaries have no
liabilities or obligations required to be disclosed in the SEC Documents but not
so disclosed in the SEC Documents, other than those incurred in the ordinary
course of Holdings’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect. Holdings has furnished to the Buyers true, correct and complete copies
of Holdings’s Certificate of Incorporation, and Holdings’s Bylaws, as amended
and as in effect on the date hereof (the “Bylaws”). Holdings has no securities
convertible into, or exercisable or exchangeable for, shares of Common Stock.
          K. Post-Closing Capitalization. Assuming the payment of the Special
Dividend, the Required Repayments and the Management Payments, Holdings’s
capitalization and contingent liabilities shall be substantially identical to
that set forth on Exhibit N to the Securities Purchase Agreement, after giving
effect to the Share Purchase, the Required Repayments, the Merger, the Special
Dividends, the Management Payments, the increase in Senior Indebtedness as
contemplated in Exhibit J to the Securities Purchase Agreement and the Junior
Financing.
          L. Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of
Holdings, threatened against or affecting Holdings, the Common Stock or any of
Holdings’s Subsidiaries or any of Holdings’s or its Subsidiaries’ officers or
directors, other than as disclosed in the Securities Purchase Agreement.
          M. Ranking of Notes. Except for the Senior Indebtedness, no
Indebtedness of Holdings is senior to or ranks pari passu with the Notes in
right of payment, whether with respect of payment of redemptions, interest,
damages or upon liquidation or dissolution or otherwise.
          N. Manipulation of Price. Holdings has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of Holdings to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of Holdings.

5



--------------------------------------------------------------------------------



 



          O. Disclosure. Holdings confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information. Holdings understands and confirms
that each of the Buyers will rely on the foregoing representations in effecting
transactions in securities of Holdings. All disclosure provided to the Buyers
regarding Holdings, its business and the transactions contemplated pursuant to
the Securities Purchase Agreement, including this Joinder Agreement, and the
Schedules to the Securities Purchase Agreement, furnished by or on behalf of
Holdings, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Each press release issued by Holdings during the 12 months
preceding the date of the Securities Purchase Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. No event or circumstance has occurred or information exists with
respect to Holdings or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by Holdings but which has not been so publicly announced or disclosed.
     4. In addition, Holdings covenants to each of the Buyers that:
        A. Form D and Blue Sky. Holdings shall file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. Holdings shall have taken such action, on or
before the Closing Date (should the Company have not already taken such action),
as Holdings shall reasonably determine is necessary in order to obtain an
exemption for or to qualify the Securities for sale to the Buyers at the Closing
pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States (or to obtain an exemption from such qualification),
and shall provide evidence of any such action so taken to the Buyers on or prior
to the Closing Date. Holdings shall make all filings and reports relating to the
offer and sale of the Securities required under applicable securities or “Blue
Sky” laws of the states of the United States following the Closing Date.
        B. Use of Proceeds. Holdings will use the proceeds from the sale of the
Securities solely as permitted by the Securities Purchase Agreement.
        C. Financial Information. (i) Holdings shall send the following to each
Investor during the Reporting Period unless the following are filed with the SEC
through EDGAR and are available to the public through the EDGAR system, within
one Business Day after the filing thereof with the SEC, a copy of its Annual
Reports on Form 10-K or 10-KSB, any interim reports or any consolidated balance
sheets, income statements, stockholders’ equity statements and/or cash flow
statements for any period other than annual, any Current Reports on Form 8-K and
any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, (ii) on the same day as the release thereof, facsimile
copies of all press releases issued by Holdings, the Company or any of its
Subsidiaries, and (iii) copies of any notices and other

6



--------------------------------------------------------------------------------



 



information made available or given to the stockholders of Holdings or the
Company generally, contemporaneously with the making available or giving thereof
to the stockholders.
        D. Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York time, on the first Business Day following the Closing
Date, Holdings shall file a press release (the “Press Release”) describing the
material terms of the transactions contemplated by the Transaction Documents. On
or before 8:30 a.m., New York time, the second Business Day following the
Closing Date, Holdings shall file a Current Report on Form 8-K describing the
terms of the terms of the transactions contemplated by the Transaction
Documents, in the form required by the 1934 Act and attaching the material
Transaction Documents (including, without limitation, this Agreement (and all
schedules to this Agreement), the form of each of the Notes, the form of
Warrant, the Registration Rights Agreement and the Security Documents) as
exhibits to such filing (including all attachments, the “8-K Filing”). From and
after the issuance of the Press Release, no Buyer shall be in possession of any
material, nonpublic information received from the Company, Holdings, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the Press Release. Holdings and each of its
Subsidiaries and their respective officers, directors, employees and agents,
shall not provide any Buyer with any material, nonpublic information regarding
the Company, Holdings or any of their Subsidiaries from and after the issuance
of the Press Release without the express written consent of such Buyer. In the
event of a breach of the foregoing covenant by Holdings, any of its
Subsidiaries, or any of their respective officers, directors, employees and
agents, in addition to any other remedy provided herein or in the Transaction
Documents, a Buyer shall have the right to make a public disclosure, in the form
of a press release, public advertisement or otherwise, of such material,
nonpublic information without the prior approval by Holdings, its Subsidiaries,
or any of their respective officers, directors, employees or agents. No Buyer
shall have any liability to Holdings, its Subsidiaries, or any of their
respective officers, directors, employees, stockholders or agents for any such
disclosure. Subject to the foregoing, neither the Company, Holdings, nor any
Buyer shall issue any press releases or any other public statements with respect
to the transactions contemplated hereby; provided, however, that Holdings shall
be entitled, without the prior approval of any Buyer, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the holders of 66-2/3 of the outstanding principal amount of the Notes shall
be consulted by Holdings in connection with and given an opportunity to review
and comment on any such press release or other public disclosure prior to its
release). Notwithstanding the foregoing, Holdings shall not publicly disclose
the name of any Buyer, or include the name of any Buyer in any filing with the
SEC or any regulatory agency or Principal Market, without the prior written
consent of such Buyer, except (i) for disclosure thereof in the 8-K Filing or
Registration Statement or (ii) as required by law, the regulations of the stock
exchange or automatic quotation system upon which Holdings’s shares of Common
Stock are then traded or any order of any court or other governmental agency, in
which case Holdings shall provide such Buyer with prior notice of such
disclosure and the opportunity to review and comment on such disclosure.
        E. Additional Notes; Variable Securities; Dilutive Issuances. So long as
any Buyer beneficially owns any Securities, Holdings shall not issue any Notes
other than to the Buyers as contemplated hereby and Holdings shall not issue any
other securities that would cause a breach

7



--------------------------------------------------------------------------------



 



or default under the Notes. For long as any Notes or Warrants remain
outstanding, Holdings shall not, in any manner, issue or sell any rights,
warrants or options to subscribe for or purchase Common Stock or directly or
indirectly convertible into or exchangeable or exercisable for Common Stock at a
price which varies or may vary with the market price of the Common Stock,
including by way of one or more reset(s) to any fixed price unless the
conversion, exchange or exercise price of any such security cannot be less than
the then applicable Conversion Price (as defined in the Notes) with respect to
the Common Stock into which any Note is convertible or the then applicable
Exercise Price (as defined in the Warrants) with respect to the Common Stock
into which any Warrant is exercisable. For long as any Notes or Warrants remain
outstanding, Holdings shall not, in any manner, enter into or affect any
Dilutive Issuance (as defined in the Notes) if the effect of such Dilutive
Issuance is to cause Holdings to be required to issue upon conversion of any
Note or exercise of any Warrant any shares of Common Stock in excess of that
number of shares of Common Stock which Holdings may issue upon conversion of the
Notes and exercise of the Warrants without breaching Holdings’s obligations
under the rules or regulations of the National Association of Securities
Dealers, Inc.’s OTC Bulletin Board (the “Principal Market”) or the stock
exchange or automated quotation system upon which Holdings’s shares of Common
Stock are traded, including, without limitation, any and all discounted issuance
rules, if applicable.
        F. Corporate Existence. So long as any Buyer beneficially owns any
Securities, Holdings shall not be party to any Fundamental Transaction (as
defined in the Notes) unless Holdings is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Notes and the
Warrants.
        G. Reservation of Shares. Holdings shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, after the
Closing Date, 130% of the number of shares of Common Stock issuable upon
conversion of all of the Notes and shares of Common Stock issuable upon exercise
of the Warrants.
        H. Conduct of Business. The business of Holdings, the Company and their
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.
        I. Holding Period. For the purposes of Rule 144, Holdings acknowledges,
based on current securities laws, that the holding period of the Conversion
Shares may be tacked onto the holding period of the Notes and the holding period
of the Warrant Shares may be tacked onto the holding period of the Warrants (in
the case of Cashless Exercise (as defined in the Warrants)) and Holdings agrees
not to take a position contrary to this Section I.
        J. Additional Issuances of Securities.

  (1)   For purposes of this section, the following definitions shall apply.

  a.   “Convertible Securities” means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for shares of Common
Stock.

8



--------------------------------------------------------------------------------



 



  b.   “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.     c.   “Common
Stock Equivalents” means, collectively, Options and Convertible Securities.

  (2)   From the date hereof until the date that is 180 Trading Days (as defined
in the Notes) following the Effective Date (as defined in the Registration
Rights Agreement), as such date may be extended by one Trading Day for each
Trading Day following the Effective Date on which the Equity Conditions (as
defined in the Notes) are not satisfied (the “Trigger Date”), Holdings will not,
directly or indirectly, offer, sell, grant any option to purchase, or otherwise
dispose of (or announce any offer, sale, grant or any option to purchase or
other disposition of) any of its or its Subsidiaries’ equity or equity
equivalent securities, including without limitation any debt, preferred stock or
other instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a “Subsequent Placement”)
without the prior written approval of the holders of 66-2/3% of the aggregate
principal amount of the Notes.     (3)   From the Trigger Date until the two
year anniversary of the Closing Date, Holdings shall not, directly or
indirectly, effect any Subsequent Placement unless Holdings shall have first
complied with this Section 4(J)(2)(c).

  d.   Holdings shall deliver to each Buyer a written notice (the “Offer
Notice”) of any proposed or intended issuance or sale or exchange (the “Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (w) identify and describe the Offered
Securities, (x) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the Offered Securities to
be issued, sold or exchanged, (y) identify the persons or entities (if known) to
which or with which the Offered Securities are to be offered, issued, sold or
exchanged and (z) offer to issue and sell to or exchange with such Buyers a pro
rata portion of 50% of the Offered Securities (a) based on such Buyer’s pro rata
portion of the aggregate principal amount of Notes purchased pursuant to the
Securities Purchase Agreement (the “Basic Amount”), and (b) with respect to each
Buyer that elects to purchase its Basic Amount, any additional portion of the
Offered Securities attributable to the Basic Amounts of other Buyers as such
Buyer shall indicate it will purchase or acquire should the other Buyers
subscribe for less than their Basic Amounts (the “Undersubscription Amount”).  
  e.   To accept an Offer, in whole or in part, such Buyer must deliver a
written notice to Holdings prior to the end of the 10th Business Day after such
Buyer’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of such Buyer’s Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to

9



--------------------------------------------------------------------------------



 



      purchase all of its Basic Amount, the Undersubscription Amount, if any,
that such Buyer elects to purchase (in either case, the “Notice of Acceptance”).
If the Basic Amounts subscribed for by all Buyers are less than the total of all
of the Basic Amounts, then each Buyer who has set forth an Undersubscription
Amount in its Notice of Acceptance shall be entitled to purchase, in addition to
the Basic Amounts subscribed for, the Undersubscription Amount it has subscribed
for; provided, however, that if the Undersubscription Amounts subscribed for
exceed the difference between the total of all the Basic Amounts and the Basic
Amounts subscribed for (the “Available Undersubscription Amount”), each Buyer
who has subscribed for any Undersubscription Amount shall be entitled to
purchase only that portion of the Available Undersubscription Amount as the
Basic Amount of such Buyer bears to the total Basic Amounts of all Buyers that
have subscribed for Undersubscription Amounts, subject to rounding by Holdings
to the extent its deems reasonably necessary, which process shall be repeated
until the Buyers shall have had the opportunity to subscribe for any remaining
Undersubscription Amount.

  f.   Holdings shall have 10 Business Days from the expiration of the Offer
Period above to offer, issue, sell or exchange all or any part of such Offered
Securities as to which a Notice of Acceptance has not been given by the Buyers
(the “Refused Securities”), but only to the offerees described in the Offer
Notice (if so described therein) and only upon terms and conditions (including,
without limitation, unit prices and interest rates) that are not more favorable
to the acquiring person or persons or less favorable to Holdings than those set
forth in the Offer Notice.     g.   In the event Holdings shall propose to sell
less than all the Refused Securities (any such sale to be in the manner and on
the terms specified in Section 4(J)(2)(c) above), then each Buyer may, at its
sole option and in its sole discretion, reduce the number or amount of the
Offered Securities specified in its Notice of Acceptance to an amount that shall
be not less than the number or amount of the Offered Securities that such Buyer
elected to purchase pursuant to Section 4(J)(2)(c) above multiplied by a
fraction, (i) the numerator of which shall be the number or amount of Offered
Securities Holdings actually proposes to issue, sell or exchange (including
Offered Securities to be issued or sold to Buyers pursuant to Section 4(J)(2)(c)
above prior to such reduction) and (ii) the denominator of which shall be the
original amount of the Offered Securities. In the event that any Buyer so elects
to reduce the number or amount of Offered Securities specified in its Notice of
Acceptance, Holdings may not issue, sell or exchange more than the reduced
number or amount of the Offered Securities unless and until such securities have
again been offered to the Buyers in accordance with Section 4(J)(2)(c) above.  
  h.   Upon the closing of the issuance, sale or exchange of all or less than
all of the Refused Securities, the Buyers shall acquire from Holdings, and
Holdings shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to
Section 4(J)(2)(c) above if the

10



--------------------------------------------------------------------------------



 



      Buyers have so elected, upon the terms and conditions specified in the
Offer. The purchase by the Buyers of any Offered Securities is subject in all
cases to the preparation, execution and delivery by Holdings and the Buyers of a
purchase agreement relating to such Offered Securities reasonably satisfactory
in form and substance to the Buyers and their respective counsel.

  i.   Any Offered Securities not acquired by the Buyers or other persons in
accordance with Section 4(J)(2)(c) above may not be issued, sold or exchanged
until they are again offered to the Buyers under the procedures specified in the
Securities Purchase Agreement.

        K. Reporting Status. Until the date on which the Investors (as defined
in the Registration Rights Agreement) shall have sold all the Conversion Shares
and Warrant Shares and none of the Notes or Warrants is outstanding (the
“Reporting Period”), Holdings shall use every reasonable effort to timely file
all reports required to be filed with the SEC pursuant to the 1934 Act, and
Holdings shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would otherwise permit such termination.
        L. OTC Bulletin Board. Holdings shall use best efforts to cooperate in
Rodman & Renshaw, LLC’s application to cause the Common Stock to become
designated for quotation on the Principal Market as soon as practicable
following the Closing Date and thereafter to comply with the rules of the
Principal Market. If the Common Stock is not designated for quotation on the
Principal Market by the 10th Business Day after the earlier to occur of the
Effective Date (as defined in the Registration Rights Agreement) or the
applicable Effectiveness Deadline (such date, the “OTC Deadline”), then, as
partial relief for the damages to any holder by reason of any such delay in or
reduction of its ability to sell the underlying shares of Common Stock (which
remedy shall not be exclusive of any other remedies available at law or in
equity), Holdings shall pay to each Investor (as such term is defined in the
Registration Rights Agreement) an amount in cash equal to (i) 1.0% of the
aggregate Purchase Price of such Investor’s Notes on the day of the OTC Deadline
and (ii) 2.0% of the aggregate Purchase Price of such Buyer’s Notes on every
30th day after the day of the OTC Deadline (prorated for periods totaling less
than 30 days) until the Common Stock is designated for quotation on the
Principal Market. The payments to which an Investor shall be entitled pursuant
to this Section 4(l) are referred to herein as “OTC Delay Payments”. OTC Delay
Payments shall be paid on the earlier of (x) the dates set forth above and
(y) the third Business Day after the first day that the Common Stock is
designated for quotation on the Principal Market. In the event Holdings fails to
make OTC Delay Payments in a timely manner, such OTC Delay Payments shall bear
interest at the rate of 2.0% per month (prorated for partial months) until paid
in full. Notwithstanding anything herein or in the Registration Rights Agreement
to the contrary, (i) no OTC Delay Payments shall be due and payable with respect
to the Warrants or the Warrant Shares and (ii) in no event shall the aggregate
amount of OTC Delay Payments payable to any Investor, together with any
Registration Delay Payments payable to such Investor, in each case solely as to
which the encurance thereof is outside of the control of Holdings, exceed, in
the aggregate 10% of the aggregate Purchase Price of such Investor’s Notes.

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Global Employment Holdings, Inc. has executed this Joinder
Agreement on the date first written above.

            GLOBAL EMPLOYMENT HOLDINGS, INC.
      By:   /s/ HOWARD BRILL        Name:   Howard Brill        Title:  
President and Chief Executive Officer     

 